DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.

Claim Objections
Claims 10 and 20 are objected to because of the following informalities:  
claims 10 and 20 recite “determining a cluster of the plurality of probability scores for the plurality of slabs”.  This appears to be an editing error.  The plurality of slabs should read the plurality of 3D volumes.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 14re USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 7-10, 13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0096414 to Lu et al. “Lu”, in view of U.S. Patent Application Publication No. 2007/0081702 to Porat et al. “Porat”, further in view of Emad (et al. NPL: Automatic Localization of the Left Ventricle in Cardiac MRI Images Using Deep Learning) to Emad et al. “Emad”.

Regarding claim 1, Lu discloses a computer-implemented method of performing learning based (“learning-based algorithms are applied”, Paragraph 0017; “machine learning”, Paragraph 0055) isocenter positioning (“determined locations are used to position the patient…the user may be positioned within the MR system so that one or both of the aorta and/or left atrium points are generally at the iso-center”, Paragraph 0069), the method comprising:
acquiring a plurality of slabs covering an anatomical area of interest that comprises a patient's heart, wherein each of the plurality of slabs comprises a stack of slices captured in a reduced 3D region that is a subset of the anatomical area (acquiring a plurality of frames represent a plurality of different regions, wherein the different regions are different planes or slices such as a stack of pseudo-short-axis views of the heart, Paragraph 0026; Fig. 2b; wherein the stacks of slices can form volumes that are part of an organ, Paragraph 0028, which would read on a reduced 3D region that is a subset of the anatomical region); [Examiner notes that it is well known to one of ordinary skill in the art that slabs are synonymous with thick slices, and therefore a slice would read on a slab using broadest reasonable interpretation.  Additionally, Fig. 2b shows a representative plane slice, which as can be seen in the figure, the plane exhibits a thickness, and therefore would read on a slab that comprises a 3D region that is a subset of the anatomical area.  Therefore, acquiring a plurality frames/slices representing a plurality of different regions in a stack would read on each of the plurality of slabs comprises a 3D region that is a subset of the anatomical area.]
for each slab, using one or more deep learning models (“learning based algorithms are applied to the localizer slices”, Paragraph 0017; “apply one or more machine trained detectors”, Paragraph 0088; “perform machine learning”, Paragraph 0089) to determine a plurality of likelihood scores (Paragraph 0057, specifically calculating the posterior probabilities, where each detector not only provides a binary decision for a given sample, but also a confidence value (e.g. score) associated with the decision, which reads on a likelihood score) for the slab, each of the plurality of likelihood scores indicating a probability that the slab includes at least a portion of the patient's heart (“with which the posterior probabilities of the presence of the aorta and left atrium are calculated from given data”, Paragraph 0057) in the direction (Paragraph 0026, specifically each frame or slab may be a stack of pseudo-short axis views, wherein the stack indicates a direction), wherein the one or more deep learning models were trained based on annotated images of patients' anatomy (Paragraph 0035, specifically a machine-trained classifier that is trained using MR data of the heart volume from different patients with respective annotations) to output the plurality of likelihood scores in the direction (Paragraph 0058, specifically the learnt algorithm outputs probabilistic information, wherein the probabilistic information includes a confidence value/score for each input MR data; wherein the input MR data are stacks of image data frames that would indicate a direction, Paragraph 0026); and 
determining a center position of the patient's heart (determining a center position between the aorta and the left atrium, Paragraph 0051; detecting a base center of the left ventricle, a center of an aorta in a plane, a center of the left atrium in a plane, or combinations thereof, Paragraph 0088). 
However, Lu does not disclose wherein the stack of slices are captured in a canonical direction.
Porat teaches a similar method of f acquiring a series of images from a medical imaging scan and determining the center of the heart in each image slice (Paragraph 0065) and then determining the center of the heart in a 3D volume (Paragraph 0080).  Porat teaches wherein the stack of slices are captured in a canonical direction.  Porat teaches acquiring a plurality of slices in the axial direction (“plurality of axial slices”, Paragraphs 0066, 0082).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lu's invention wherein the stack of slices are captured in a canonical direction, as taught by Porat, in order to be able to detect a boundary of organ such as the heart (Porat, Paragraph 0117) to decrease the size of the detection region and improve computability (Porat, Paragraph 0011).  
However, the modifications of Lu and Porat do not disclose wherein the learning method is a deep learning method, determining a cluster of the plurality of probability scores for the plurality of slabs that corresponds to the patient's heart, and determining a center position of the patient's heart based on a center of the cluster of the plurality of likelihood scores determined for the plurality of slabs.  
Emad teaches the learning method is a deep learning method (“deep learning algorithms…Convolution Neural Networks”, Page 683, right column).  Emad further teaches determining a cluster of the plurality of probability scores that corresponds to the patient's heart (Page 684, Section: C. Pyramid of Scales, specifically generating a probability map with a plurality of likelihood scores regarding the likelihood of containing the center of the left ventricle, LV, wherein 0.1% pixels of scale size that have highest probability are selected”, Page 684, Selection Method 2).  Emad further teaches determining a center position of the patient's heart based on a center of the cluster of the plurality of likelihood scores (“the scale of highest average probability is selected and the pixel of highest probability in this scale is considered to be LV center”, Page 684-5, Selection Method 2; wherein the average of the cluster would equate to the center of the cluster).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as described by Lu and Porat, wherein the learning method is a deep learning method, and the method includes determining a cluster of the plurality of probability scores for the plurality of slabs that corresponds to the patient's heart and determining a center position of the patient's heart based on a center of the cluster of the plurality of likelihood scores determined for the plurality of slabs, by applying the pyramid of scales localization method, as taught by Emad, to the slabs of Lu, in order to be able to enable automatic localization of a region of interest, which is an important step towards automatic acquisition planning and post imaging analysis when applied to MRI, such as cardiac MRI (Emad, Page 683, Introduction, left column).

Regarding claim 4, the modifications of Lu, Porat, and Emad disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, Lu discloses obtaining a plurality of slabs (Paragraph 0026, Fig. 2b) and determining a likelihood score (posterior probability) that the object of interest (left ventricle, left atrium, or aorta) is in the given data (Paragraph 0038, 0043, 0057).  Additionally, in the claim 1 rejection above, Emad teaches using a probability map describing the likelihood that a pixel in the image is the center of the LV (Page 684, right column).  Since each image slice contains a plurality of pixels, it is inferred that the probability map contains a plurality of likelihood data values, since each pixel has an associated likelihood value in the probability map.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified  the system as described by Lu, Porat, and Emad, wherein the likelihood score for the slab comprises a plurality of likelihood data values, each likelihood data value indicating a probability that a particular location within the slab includes the patient's heart, since applying the teachings of Emad of generating a probability map for each slice, where each pixel has its own likelihood value regarding if the pixel is the center to method of Lu, would result in determining a plurality of likelihood data values for each slab, where each voxel (pixel of a volume) would have its own likelihood value regarding whether the voxel is the center of the region of interest (i.e. the heart).  The motivation would be the same as in the claim 1 rejection above, to be able to enable automatic localization of a region of interest, which is an important step towards automatic acquisition planning and post imaging analysis when applied to MRI, such as cardiac MRI (Emad, Page 683, Introduction, left column).

Regarding claim 7, the modifications of Lu, Porat, and Emad disclose all the features of claim 1 above, including likelihood scores for the plurality of slabs.
Lu further discloses determining a bounding box (Paragraph 0049, Paragraph 0051) surrounding the patient’s heart.
Regarding claim 8, the modifications of Lu, Porat, and Emad disclose all the features of claim 1 above.  
As disclosed in the claim 1 rejection above, Emad teaches wherein the one or more deep learning models comprise a convolutional neural network (“deep learning algorithms…Convolution Neural Networks”, Page 683, right column).

Regarding claim 9, the modifications of Lu, Porat, and Emad disclose all the features of claim 1 above.
Lu teaches defining a region of interest of the patient's heart (Paragraph 0021) based on the center position of the patient's heart (Paragraph 0094).  Lu teaches detecting and localizing the aorta and left ventricle during the imaging session (Paragraph 0021).  Lu further teaches wherein the localized aorta and localized left atrium or both are positioned to be at the iso-center of the MR scanner (Paragraph 0094). 
Lu teaches acquiring a stack of slices within the region of interest (Paragraph 0026).  Lu teaches acquiring a plurality of frames or slices through the heart, such as a stack of pseudo-short-axis views of the heart (Paragraph 0026).  
Lu teaches reconstructing a 3D volume of the patient's heart based on the stack of slices (Fig. 1, Ref. 22).  Lu teaches reconstructing a volume from the frames (i.e. slices) of MR data representing different planes through the heart, so the volume is of the heart (Paragraph 0028), wherein the different planes can be in a stack, such as a stack of pseudo-short-axis views of the heart (Paragraph 0026).   
Lu teaches segmenting a left ventricle (LV) in the 3D MRI volume to yield a segmented LV (Paragraph 0039).  Lu teaches segmenting the left ventricle from the 3D MRI volume (Paragraph 0039).  
Lu further teaches automatically (Paragraph 0022) generating a scan prescription (Paragraph 0067, 0095) for cardiac MRI acquisition based on cardiac anchor points (Paragraph 0021) provided by the segmented LV in the 3D MRI volume (“segmenting the left ventricle”, Paragraph 0039-40).  Lu teaches the aorta and left ventricle (LV) are detected and localized for acquiring additional MR data and/or to establish scan planes based on the anchored anatomy (reads as cardiac anchor points) (Paragraph 0021), where the acts are performed automatically by a processor (Paragraph 0022).  The localized anatomy is used to determine scan position of the patient and/or scan planes, for subsequent scanning (Paragraph 0095) that reads on generating a scan prescription.   

Regarding claim 10, Lu teaches a system for performing learning based (“machine learning”, Paragraph 0055) isocenter positioning (“determined locations are used to position the patient…the user may be positioned within the MR system so that one or both of the aorta and/or left atrium points are generally at the iso-center”, Paragraph 0069), the system comprising:
an MRI scanner (Fig. 4, Ref. 10; Paragraph 0070) configured to acquire a plurality of 3D volumes covering an anatomical area of interest that comprises the patient's heart (acquiring a plurality of frames represent a plurality of different regions, wherein the different regions are different planes or slices such as a stack of pseudo-short-axis views of the heart, Paragraph 0026; Fig. 2b shows a representative plane slice, which as can be seen in the figure, the plane exhibits a thickness, and therefore would read on a 3D volume), each 3D volume comprising a stack of slices captured in a direction in a reduced region of anatomy (“The planes are parallel, but may be non-parallel. For example, a plurality (e.g., five or more) of parallel double oblique slices through the heart are scanned”, Paragraph 0026; wherein the plurality of parallel double oblique slices reads on a stack of slices captured in a direction in a reduced region of anatomy);
one or more computers (workstation or computer, Paragraph 0070) configured to perform an isocenter positioning process (determining a center position between the aorta and the left atrium, Paragraph 0051; Paragraph 0069) comprising:
for each 3D volume, using one or more learning models (“learning based algorithms are applied to the localizer slices”, Paragraph 0017; “apply one or more machine trained detectors”, Paragraph 0088; “perform machine learning”, Paragraph 0089) to determine a plurality of likelihood scores (Paragraph 0057, specifically calculating the posterior probabilities, where each detector not only provides a binary decision for a given sample, but also a confidence value (e.g. score) associated with the decision, which reads on a likelihood score) for the 3D volume indicating a probability that the 3D volume includes at least a portion of the patient's heart (“with which the posterior probabilities of the presence of the aorta and left atrium are calculated from given data”, Paragraph 0057) in a direction (Paragraph 0026, specifically each frame or slab may be a stack of pseudo-short axis views, wherein the stack indicates a direction),
wherein the one or more learning models were trained based on annotated images of patients' anatomy (Paragraph 0035, specifically a machine-trained classifier that is trained using MR data of the heart volume from different patients with respective annotations) to output the plurality of likelihood scores in the direction (Paragraph 0058, specifically the learnt algorithm outputs probabilistic information, wherein the probabilistic information includes a confidence value/score for each input MR data; wherein the input MR data are stacks of image data frames that would indicate a direction, Paragraph 0026); and
determining a center position of the patient's heart (determining a center position between the aorta and the left atrium, Paragraph 0051; detecting a base center of the left ventricle, a center of an aorta in a plane, a center of the left atrium in a plane, or combinations thereof, Paragraph 0088).  
However, Lu does not disclose wherein the stack of slices are captured in a canonical direction.
Porat teaches a similar method of f acquiring a series of images from a medical imaging scan and determining the center of the heart in each image slice (Paragraph 0065) and then determining the center of the heart in a 3D volume (Paragraph 0080).  
Porat teaches wherein the stack of slices are captured in a canonical direction.  Porat teaches acquiring a plurality of slices in the axial direction (“plurality of axial slices”, Paragraphs 0066, 0082).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lu's invention wherein the stack of slices are captured in a canonical direction, as taught by Porat, in order to be able to detect a boundary of organ such as the heart (Porat, Paragraph 0117) to decrease the size of the detection region and improve computability (Porat, Paragraph 0011).  
However, the modifications of Lu and Porat do not disclose wherein the learning method is a deep learning method, determining a cluster of the plurality of probability scores for the plurality of slabs that corresponds to the patient's heart, and determining a center position of the patient's heart based on a center of the cluster of the plurality of likelihood scores determined for the plurality of 3D volumes.  
Emad teaches the learning method is a deep learning method (“deep learning algorithms…Convolution Neural Networks”, Page 683, right column).  Emad further teaches determining a cluster of the plurality of probability scores that corresponds to the patient's heart (Page 684, Section: C. Pyramid of Scales, specifically generating a probability map with a plurality of likelihood scores regarding the likelihood of containing the center of the left ventricle, LV, wherein 0.1% pixels of scale size that have highest probability are selected”, Page 684, Selection Method 2).  Emad further teaches determining a center position of the patient's heart based on a center of the cluster of the plurality of likelihood scores (“the scale of highest average probability is selected and the pixel of highest probability in this scale is considered to be LV center”, Page 684-5, Selection Method 2; wherein the average of the cluster would equate to the center of the cluster).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Lu and Porat, wherein the learning method is a deep learning method, and the method includes determining a cluster of the plurality of probability scores for the plurality of slabs/3D volumes that corresponds to the patient's heart and determining a center position of the patient's heart based on a center of the cluster of the plurality of likelihood scores determined for the plurality of slabs/3D volumes, by applying the pyramid of scales localization method, as taught by Emad, to the slabs of Lu, in order to be able to enable automatic localization of a region of interest, which is an important step towards automatic acquisition planning and post imaging analysis when applied to MRI, such as cardiac MRI (Emad, Page 683, Introduction, left column).

Regarding claim 13, the modifications of Lu, Porat, and Emad disclose all the features of claim 10 above.
As disclosed in the claim 10 rejection above, Lu discloses obtaining a plurality of slabs (Paragraph 0026, Fig. 2b) and determining a likelihood score (posterior probability) that the object of interest (left ventricle, left atrium, or aorta) is in the given data (Paragraph 0038, 0043, 0057).  Additionally, in the claim 10 rejection above, Emad teaches using a probability map describing the likelihood that a pixel in the image is the center of the LV (Page 684, right column).  Since each image slice contains a plurality of pixels, it is inferred that the probability map contains a plurality of likelihood data values, since each pixel has an associated likelihood value in the probability map.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified  the system as described by Lu, Porat, and Emad, wherein the likelihood score for the slab comprises a plurality of likelihood data values, each likelihood data value indicating a probability that a particular location within the slab includes the patient's heart, since applying the teachings of Emad of generating a probability map for each slice, where each pixel has its own likelihood value regarding if the pixel is the center to method of Lu, would result in determining a plurality of likelihood data values for each slab, where each voxel (pixel of a volume) would have its own likelihood value regarding whether the voxel is the center of the region of interest (i.e. the heart).  The motivation would be the same as in the claim 10 rejection above, to be able to enable automatic localization of a region of interest, which is an important step towards automatic acquisition planning and post imaging analysis when applied to MRI, such as cardiac MRI (Emad, Page 683, Introduction, left column).

Regarding claim 16, the modifications of Lu, Porat, and Emad disclose all the features of claim 10 above, including likelihood scores for the plurality of 3D volumes.
Lu further discloses determining a bounding box (Paragraph 0049, Paragraph 0051) surrounding the patient’s heart.

Regarding claim 17, the modifications of Lu, Porat, and Emad disclose all the features of claim 10 above.  
As disclosed in the claim 10 rejection above, Emad teaches wherein the one or more deep learning models comprise a convolutional neural network (“deep learning algorithms…Convolution Neural Networks”, Page 683, right column).

Regarding claim 18, the modifications of Lu, Porat, and Emad disclose all the features of claim 10 above, including acquiring multiple 3D volumes and determining a likelihood score for the 3D volume indicating the probability that the 3D volume includes at least a portion of the patient's heart.
Lu further teaches wherein the processing can include parallel processing (Paragraph 0083, 0084) on a computer, which reads on a parallel computing platform.

Regarding claim 19, the modifications of Lu, Porat, and Emad disclose all the features of claim 10 above.
Lu further teaches wherein the isocenter positioning process further comprises:
defining a region of interest of the patient's heart (Paragraph 0021) based on the center position of the patient's heart (Paragraph 0094).  Lu teaches detecting and localizing the aorta and left ventricle during the imaging session (Paragraph 0021).  Lu further teaches wherein the localized aorta and localized left atrium or both are positioned to be at the iso-center of the MR scanner (Paragraph 0094); 
acquiring a stack of slices within the region of interest (Paragraph 0026).  Lu teaches acquiring a plurality of frames or slices through the heart, such as a stack of pseudo-short-axis views of the heart (Paragraph 0026);  
reconstructing a 3D volume of the patient's heart based on the stack of slices (Fig. 1, Ref. 22).  Lu teaches reconstructing a volume from the frames (i.e. slices) of MR data representing different planes through the heart, so the volume is of the heart (Paragraph 0028), wherein the different planes can be in a stack, such as a stack of pseudo-short-axis views of the heart (Paragraph 0026);   
segmenting a left ventricle (LV) in the 3D MRI volume to yield a segmented LV (Paragraph 0039).  Lu teaches segmenting the left ventricle from the 3D MRI volume (Paragraph 0039); and 
automatically (Paragraph 0022) generating a scan prescription (Paragraph 0067, 0095) for cardiac MRI acquisition based on cardiac anchor points (Paragraph 0021) provided by the segmented LV in the 3D MRI volume (Paragraph 0039, 0040).  Lu teaches the aorta and left ventricle (LV) are detected and localized for acquiring additional MR data and/or to establish scan planes based on the anchored anatomy (reads as cardiac anchor points) (Paragraph 0021), where the acts are performed automatically by a processor (Paragraph 0022).  The localized anatomy is used to determine scan position of the patient and/or scan planes, for subsequent scanning (Paragraph 0095) that reads on generating a scan prescription.   

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lu, in view of Porat, further in view of Emad, as applied to claim 1 above, and further in view of U.S. Patent No. 6,023,635 to Liu et al. “Liu ‘635”.

Regarding claim 2, the modifications of Lu, Porat, and Emad disclose all the features of claim 1 above. 
However, the modifications of Lu, Porat, and Emad do not disclose wherein the plurality of slabs comprise a first group of slabs acquired in a column direction with respect to the anatomical area of interest and a second group of slabs acquired in a row direction with respect to the anatomical area of interest.
Liu ‘635 teaches wherein the plurality of slabs comprise a first group of slabs acquired in a column direction with respect to the anatomical area of interest and a second group of slabs acquired in a row direction with respect to the anatomical area of interest (Col. 3, lines 65-67).  Liu ‘635 teaches acquiring a plurality of slabs in the column direction (Col. 4, lines 31-57; Col. 6, lines 17-38) and a plurality of slices in a volume (Col. 4, lines 31-57; Col. 6, lines 35-59) that reads on slabs acquired in the row direction.  The acquisition of slabs in the row and column directions can also be seen in (Figs. 3 and 5).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified  the system as described by Lu, Porat, and Emad, wherein the plurality of slabs comprise a first group of slabs acquired in a column direction with respect to the anatomical area of interest and a second group of slabs acquired in a row direction with respect to the anatomical area of interest, as taught by Liu ‘635, in order to acquire volume data in both the row and column directions in parallel to form a projection of the three dimensional volume, while being able to view/analyze the data in each direction during acquisition.

Regarding claim 3, the modifications of Lu, Porat, Emad, and Liu ‘635 disclose all the features of claim 2 above.  
	As disclosed in the claim 1 rejection above, the combination of Lu, Porat, and Emad teaches using a deep learning model (“deep learning algorithms…Convolution Neural Networks”, Page 683, right column) to determine a probability that a target anatomical landmark is located at a subvolume (Paragraph 0021).  Emad further teaches training (Page 684, “Training of the Network”) the convolution neural network using previously acquired data (Page 684, “Dataset Description”).
	Additionally, as disclosed in the claim 2 rejection above, Liu ’635 teaches using two different sampling methods, one in a row direction and another in a column direction to obtain a plurality of slabs.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified  the method as described by Lu, Porat, Emad, and Liu ‘635, wherein the likelihood score for each of the first group of slabs is determined using a first deep learning model trained using previously acquired slabs acquired in the column direction, and wherein the likelihood score for each of the second group of slabs is determined using a second deep learning model trained using previously acquired slabs acquired in the row direction, as further taught by Emad in view of Liu ‘365, in order to determine the probability that a target anatomical landmark is located at a subvolume for each set of data acquired using a specific sampling method (row versus column) and comparing the results for a more accurate determination of whether an anatomical landmark is located at a particular subvolume.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lu, in view of Porat, further in view of Emad, as applied to claim 4 above, and further in view of U.S. Patent No. 6,708,055 to Geiser et al. “Geiser”.

Regarding claim 5, the modifications of Lu, Porat, and Emad disclose all the features of claim 4 above, including a plurality of likelihood data values within a slab.
Emad further teaches identifying a cluster of values within the plurality of likelihood data values (“0.1% pixels of scale size that have highest probability are selected”, Page 684, Selection Method 2); 
identifying a range of locations corresponding to the cluster of values (“the scale of highest average probability is selected”, Page 684-5, Selection Method 2; wherein each scale contains a plurality of pixels, each with its own likelihood value, and would read on a range of locations corresponding to the cluster of values); and
identifying the center position associated with the patient's heart (“the pixel of highest probability in this scale is considered to be LV center”, Page 685, Selection Method 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified  the system as described by Lu, Porat, and Emad, wherein the method includes identifying a cluster of values within the plurality of likelihood data values, identifying a range of locations corresponding to the cluster of values and identifying the center position associated with the patient's heart, as further taught by Emad, in order to use a pyramid-of-scales to account for variability in the data set during the localization process (Page 684, Pyramid of Scales).
However, the modifications of Lu, Porat, and Emad do not disclose identifying the center position associated with the patient's heart using a median location within the range of locations.
Geiser teaches identifying a position associated with the patient's heart using a median location within the range of locations (Col. 48, lines 5-7 and lines 27-30).  Geiser teaches in a similar field of endeavor, automated analysis of short-axis apical four-chamber views of a heart using echocardiographic images (Abstract).  Geiser teaches selecting a median from a group (column) of location values that represent locations of the septal wall of the heart.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Lu, Porat, and Emad, wherein the method includes selecting a median of a range of location values, as taught by Geiser, in order to determine a good approximation of anatomical landmark of interest (Col. 48, lines 27-30).
Further, when combining the method of Geiser with the method as described by Lu, Porat, and Emad, the anatomical landmark of interest would be the center of the heart, and therefore finding the median location, would be finding the median of the range of locations for the center of the heart.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lu, in view of Porat, further in view of Emad, further in view of Geiser, as applied to claim 5 above, and further in view of U.S. Patent Application Publication No. 2015/0065803 to Douglas et al. “Douglas”.

Regarding claim 6, the modifications of Lu, Porat, Emad, and Geiser disclose all the features of claim 5 above.
However, the modifications of Lu, Porat, Emad, and Geiser do not disclose wherein prior to identifying the cluster of values, applying a predetermined threshold to the plurality of likelihood data values to (a) replace likelihood data values above the predetermined threshold with a maximum value and (b) replace likelihood data values below the predetermined threshold are specified as a minimum value.
Douglas teaches applying a predetermined threshold to the plurality of likelihood data values to (a) replace likelihood data values above the predetermined threshold with a maximum value (Paragraph 0172) and (b) replace likelihood data values below the predetermined threshold are specified as a minimum value (Paragraph 0172).  Douglas teaches in a similar field of endeavor of image analysis (Abstract) and determining the probability that a feature is found in the image (Paragraph 0014).  Further, a machine learning method can be implemented (Paragraph 0171).  Douglas teaches thresholding a likelihood map (which reads on likelihood data values) by using either a pre-determined or dynamically determine value between 0 and 1 as the threshold.  For values over the threshold, the value is set to 1 (reads on a maximum value) and all other values (reads on below the threshold) are set to 0 (read son a minimum value).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Lu, Porat, Emad, and Geiser, wherein the method includes prior to identifying the cluster of values, applying a predetermined threshold to the plurality of likelihood data values to (a) replace likelihood data values above the predetermined threshold with a maximum value and (b) replace likelihood data values below the predetermined threshold are specified as a minimum value, as taught by Douglas, in order to be able to extract regions of high likelihood that an anatomical feature is located in the image for analysis (Douglas, Paragraph 0171).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lu, in view of Porat, further in view of Emad, as applied to claim 10 above, and further in view of U.S. Patent No. 6,023,635 to Liu et al. “Liu ‘635”.

Regarding claim 11, the modifications of Lu, Porat, and Emad disclose all the features of claim 10 above. 
However, the modifications of Lu, Porat, and Emad do not disclose wherein the plurality of 3D volumes comprise a first group of 3D volumes acquired in a first direction with respect to the anatomical area of interest and a second group of 3D volumes acquired in a second direction with respect to the anatomical area of interest.
Liu ‘635 teaches wherein the plurality of 3D volumes comprise a first group of 3D volumes acquired in a first direction with respect to the anatomical area of interest and a second group of 3D volumes acquired in a second direction with respect to the anatomical area of interest (Col. 3, lines 65-67).  Liu ‘635 teaches acquiring a plurality of 3D volumes in the column direction (Col. 4, lines 31-57; Col. 6, lines 17-38) and a plurality of slices in a volume (Col. 4, lines 31-57; Col. 6, lines 35-59) that reads on slabs acquired in the row or second direction.  The acquisition of 3D volumes in the row and column directions can also be seen in (Figs. 3 and 5).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified  the system as described by Lu, Porat, and Emad wherein the plurality of slabs comprise a first group of slabs acquired in a column direction with respect to the anatomical area of interest and a second group of slabs acquired in a row direction with respect to the anatomical area of interest, as taught by Liu ‘635, in order to acquire volume data in both the row and column directions in parallel to form a projection of the three dimensional volume, while being able to view/analyze the data in each direction during acquisition.

Regarding claim 12, the modifications of Lu, Porat, Emad, and Liu ‘635 disclose all the features of claim 11 above.  
As disclosed in the claim 10 rejection above, the combination of Lu, Porat, and Emad teaches using a deep learning model (“deep learning algorithms…Convolution Neural Networks”, Page 683, right column) to determine a probability that a target anatomical landmark is located at a subvolume (Paragraph 0021).  Emad further teaches training (Page 684, “Training of the Network”) the convolution neural network using previously acquired data (Page 684, “Dataset Description”).
Additionally, as disclosed in the claim 11 rejection above, Liu ’635 teaches using two different sampling methods, one in a row direction and another in a column direction to obtain a plurality of slabs.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified  the system as described by Lu, Porat, and Emad, wherein the likelihood score for each of the first group of slabs is determined using a first deep learning model trained using previously acquired slabs acquired in the column direction, and wherein the likelihood score for each of the second group of slabs is determined using a second deep learning model trained using previously acquired slabs acquired in the row direction, as taught by Emad in view of Liu ‘365, in order to determine the probability that a target anatomical landmark is located at a subvolume for each set of data acquired using a specific sampling method (row versus column) and comparing the results for a more accurate determination of whether an anatomical landmark is located at a particular subvolume.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lu, in view of Porat, further in view of Emad, as applied to claim 13 above, and further in view of U.S. Patent No. 6,708,055 to Geiser et al. “Geiser”.
  
Regarding claim 14, the modifications of Lu, Porat, and Emad disclose all the features of claim 13 above, including a plurality of likelihood data values within a slab.
Emad further teaches identifying a cluster of values within the plurality of likelihood data values (“0.1% pixels of scale size that have highest probability are selected”, Page 684, Selection Method 2); 
identifying a range of locations corresponding to the cluster of values (“the scale of highest average probability is selected”, Page 684-5, Selection Method 2; wherein each scale contains a plurality of pixels, each with its own likelihood value, and would read on a range of locations corresponding to the cluster of values); 
identifying the center position associated with the patient's heart (“the pixel of highest probability in this scale is considered to be LV center”, Page 685, Selection Method 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Lu, Porat, and Emad, wherein the process includes identifying a cluster of values within the plurality of likelihood data values, identifying a range of locations corresponding to the cluster of values and identifying the center position associated with the patient's heart, as further taught by Emad, in order to use a pyramid-of-scales to account for variability in the data set during the localization process (Page 684, Pyramid of Scales).
However, the modifications of Lu, Porat, and Emad do not disclose identifying the center position associated with the patient's heart using a median location within the range of locations.
Geiser teaches identifying a position associated with the patient's heart using a median location within the range of locations (Col. 48, lines 5-7 and lines 27-30).  Geiser teaches in a similar field of endeavor, automated analysis of short-axis apical four-chamber views of a heart using echocardiographic images (Abstract).  Geiser teaches selecting a median from a group (column) of location values that represent locations of the septal wall of the heart.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Lu, Porat, and Emad wherein the process includes selecting a median of a range of location values, as taught by Geiser, in order to determine a good approximation of anatomical landmark of interest (Col. 48, lines 27-30).
Further, when combining the method of Geiser with the system as described by Lu and Emad, the anatomical landmark of interest would be the center of the heart, and therefore finding the median location, would be finding the median of the range of locations for the center of the heart.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lu, in view of Porat, further in view of Emad, further in view of Geiser, as applied to claim 14 above, and further in view of U.S. Patent Application Publication No. 2015/0065803 to Douglas et al. “Douglas”.

Regarding claim 15, the modifications of Lu, Porat, Emad, and Geiser disclose all the features of claim 14 above.
However, the modifications of Lu, Porat, Emad, and Geiser do not disclose wherein the isocenter positioning process further comprises: prior to identifying the cluster of values, applying a predetermined threshold to the plurality of likelihood data values to (a) replace likelihood data values above the predetermined threshold with a maximum value and (b) replace likelihood data values below the predetermined threshold are specified as a minimum value.
Douglas teaches applying a predetermined threshold to the plurality of likelihood data values to (a) replace likelihood data values above the predetermined threshold with a maximum value (Paragraph 0172) and (b) replace likelihood data values below the predetermined threshold are specified as a minimum value (Paragraph 0172).  Douglas teaches in a similar field of endeavor of image analysis (Abstract) and determining the probability that a feature is found in the image (Paragraph 0014).  Further, a machine learning method can be implemented (Paragraph 0171).  Douglas teaches thresholding a likelihood map (which reads on likelihood data values) by using either a pre-determined or dynamically determine value between 0 and 1 as the threshold.  For values over the threshold, the value is set to 1 (reads on a maximum value) and all other values (reads on below the threshold) are set to 0 (read son a minimum value).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Lu, Porat, Emad, and Geiser, wherein the process includes prior to identifying the cluster of values, applying a predetermined threshold to the plurality of likelihood data values to (a) replace likelihood data values above the predetermined threshold with a maximum value and (b) replace likelihood data values below the predetermined threshold are specified as a minimum value, as taught by Douglas, in order to be able to extract regions of high likelihood that an anatomical feature is located in the image for analysis (Douglas, Paragraph 0171).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lu, in view of U.S. Patent Application Publication No. 2002/0095085 to Saranathan et al. “Saranathan”, further in view of Porat, and further in view of Emad.

Regarding claim 20, Lu discloses a method for performing learning based (“learning-based algorithms are applied”, Paragraph 0017; “machine learning”, Paragraph 0055) isocenter positioning(“determined locations are used to position the patient…the user may be positioned within the MR system so that one or both of the aorta and/or left atrium points are generally at the iso-center”, Paragraph 0069), the method comprising:
generating a plurality of 3D volumes covering an anatomical area of interest that comprises the patient's heart based on a plurality of 2D images (Paragraph 0028).  Lu discloses reconstructing frames of MR data to form a volume of the heart, where the volume could be volumes that include other organs (Paragraph 0028).  This reads on generating a plurality of 3D volumes coving an anatomical area of interest that comprises the patient’s heart.  Further, the frames of MR data could be a stack of PSAX (pseudo short-axis) slices, which reads on a plurality of 2D images;
each 3D volume comprising a stack of slices captured in a direction in a reduced region of anatomy (“The planes are parallel, but may be non-parallel. For example, a plurality (e.g., five or more) of parallel double oblique slices through the heart are scanned”, Paragraph 0026; wherein the plurality of parallel double oblique slices reads on a stack of slices captured in a direction in a reduced region of anatomy); 
for each 3D volume, using one or more learning models (“learning based algorithms are applied to the localizer slices”, Paragraph 0017; “apply one or more machine trained detectors”, Paragraph 0088; “perform machine learning”, Paragraph 0089) to determine a plurality of likelihood scores (Paragraph 0057, specifically calculating the posterior probabilities, where each detector not only provides a binary decision for a given sample, but also a confidence value (e.g. score) associated with the decision, which reads on a likelihood score) for the 3D volume indicating a probability that the 3D volume includes at least a portion of the patient's heart (“with which the posterior probabilities of the presence of the aorta and left atrium are calculated from given data”, Paragraph 0057) in a direction (Paragraph 0026, specifically each frame or slab may be a stack of pseudo-short axis views, wherein the stack indicates a direction), wherein the one or more learning models were trained based on annotated images of patients' anatomy (Paragraph 0035, specifically a machine-trained classifier that is trained using MR data of the heart volume from different patients with respective annotations) to output the plurality of likelihood scores in the direction Paragraph 0058, specifically the learnt algorithm outputs probabilistic information, wherein the probabilistic information includes a confidence value/score for each input MR data; wherein the input MR data are stacks of image data frames that would indicate a direction, Paragraph 0026); and
determining a center position of the patient's heart (determining a center position between the aorta and the left atrium, Paragraph 0051; detecting a base center of the left ventricle, a center of an aorta in a plane, a center of the left atrium in a plane, or combinations thereof, Paragraph 0088).  
However, Lu does not explicitly disclose where the 2D images are scout images.
Saranathan teaches acquiring a plurality of 2D scout images (Paragraph 0028).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lu’s invention wherein the 2D images are scout images, as taught by Saranathan, in order to be quickly obtain the 2D images through the use of a fast imaging technique to acquire scout images (Saranathan, Paragraph 0028).
However, the modifications of Lu and Saranathan do not disclose wherein the stack of slices are captured in a canonical direction.
Porat teaches a similar method of f acquiring a series of images from a medical imaging scan and determining the center of the heart in each image slice (Paragraph 0065) and then determining the center of the heart in a 3D volume (Paragraph 0080).  Porat teaches wherein the stack of slices are captured in a canonical direction.  Porat teaches acquiring a plurality of slices in the axial direction (“plurality of axial slices”, Paragraphs 0066, 0082).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as described by Lu and Saranathan, wherein the stack of slices are captured in a canonical direction, as taught by Porat, in order to be able to detect a boundary of organ such as the heart (Porat, Paragraph 0117) to decrease the size of the detection region and improve computability (Porat, Paragraph 0011).  
However, the modifications of Lu, Saranathan, and Porat do not disclose wherein the learning method is a deep learning method, determining a cluster of the plurality of probability scores for the plurality of slabs that corresponds to the patient's heart, and determining a center position of the patient's heart based on a center of the cluster of the plurality of likelihood scores determined for the plurality of 3D volumes.  
Emad teaches the learning method is a deep learning method (“deep learning algorithms…Convolution Neural Networks”, Page 683, right column).  Emad further teaches determining a cluster of the plurality of probability scores that corresponds to the patient's heart (Page 684, Section: C. Pyramid of Scales, specifically generating a probability map with a plurality of likelihood scores regarding the likelihood of containing the center of the left ventricle, LV, wherein 0.1% pixels of scale size that have highest probability are selected”, Page 684, Selection Method 2).  Emad further teaches determining a center position of the patient's heart based on a center of the cluster of the plurality of likelihood scores (“the scale of highest average probability is selected and the pixel of highest probability in this scale is considered to be LV center”, Page 684-5, Selection Method 2; wherein the average of the cluster would equate to the center of the cluster).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as described by Lu, Saranathan, and Porat, wherein the learning method is a deep learning method, and the method includes determining a cluster of the plurality of probability scores for the plurality of slabs that corresponds to the patient's heart and determining a center position of the patient's heart based on a center of the cluster of the plurality of likelihood scores determined for the plurality of slabs/3D volumes, by applying the pyramid of scales localization method, as taught by Emad, to the slabs of Lu, in order to be able to enable automatic localization of a region of interest, which is an important step towards automatic acquisition planning and post imaging analysis when applied to MRI, such as cardiac MRI (Emad, Page 683, Introduction, left column).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        

/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793